UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                              03/25/20
-----------------------------------------------------x
VOLKSWAGEN GROUP OF AMERICA, INC.
V.                                                           1:19-cv-05202(PAE)(KHP)
SMITH
-----------------------------------------------------x

                 NOTICE REGARDING TELEPHONIC SETTLEMENT CONFERENCE


       1.      As a means to increase efficiencies and improve the quality of the
telephonic settlement conference scheduled for Tuesday March 31, 2020 at 10:00 a.m.,
the parties shall be required to use the services of CourtSolutions LLC
(“CourtSolutions”).

       2.          CourtSolutions is a service only and does not set or schedule hearings for
the Court.

       3.      All persons who are participating by telephone in the conference must
arrange their appearance by visiting the CourtSolutions website at www.Court-
Solutions.com (the “Website”). Participants will be required to create an account and
schedule appearances for hearings already scheduled by the Court through the Website.

       4.      On the Website, the participant must submit a request to appear
telephonically at the scheduled conference. Through the CourtSolutions system, the
Court will approve or deny each request. All requests must be submitted through the
Website, and calls should not be placed to Chambers with such requests.

        5.     If the Court approves your request, you will receive an email from
CourtSolutions with your approval and the dial in information. Only the parties and
their counsel will be permitted to appear at telephonic settlement conferences. (Press
may appear in listen only mode at any public proceeding.)

      6.     You should dial in for the conference no less than 5 minutes prior to your
scheduled appearance time.

       7.      As part of its service, CourtSolutions offers all participants for the hearing
with access to the Hearing Dashboard through the Website, which provides a visual
representation of the participants on the call, real-time information about who is
speaking, the ability to “raise your hand” to be recognized by the Court and means for
the Court to control the conduct of the hearing.


                                                         1
       8.     The use of cellular phones, speakerphones or phones in public places is
prohibited.

       9.      CourtSolutions is an independent service provider. By using
CourtSolutions’ services, users are entering into a service agreement with
CourtSolutions pursuant to the terms and conditions set forth on the Website and shall
be solely responsible for any costs or other expenses incurred for those services
provided. Under no circumstance shall the Court bear any costs for the telephonic
appearance of any party or attorney.

New York, New York
March 25, 2020


                                    _____________________________________
                                    UNITED STATES MAGISTRATE JUDGE




                                           2
